ON REHEARING

                              UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-6816


ROBERT L. MITCHELL, a/k/a Robert Lee Mitchell, a/k/a Robert
Mitchell,

                Petitioner - Appellant,

          v.

WARDEN OF BROAD RIVER CORRECTIONAL INSTITUTION,

                Respondent - Appellee,

          and

BILL BYARS, Director SC Dept of Corrections,

                Respondent.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Cameron McGowan Currie, District
Judge. (4:13-cv-00470-CMC)


Submitted:   July 25, 2013               Decided:   September 10, 2013


Before GREGORY, DAVIS, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Robert L. Mitchell, Appellant Pro Se.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

             Robert        L.    Mitchell     seeks      to    appeal      the     district

court’s     order       accepting     the    recommendation         of    the    magistrate

judge and dismissing as successive his 28 U.S.C. § 2254 (2006)

petition.          We    previously        denied    Mitchell       a    certificate       of

appealability       and     dismissed       his   appeal      on   the    basis    that    he

waived appellate review of the district court’s order by failing

to   file   objections          to   the    magistrate     judge’s       recommendation.

Mitchell     has     now    filed     a     petition    for    panel      rehearing       and

rehearing en banc.              Upon review of the petition, we grant panel

rehearing, deny a certificate of appealability, and dismiss the

appeal.

             The district court’s order is not appealable unless a

circuit justice or judge issues a certificate of appealability.

28 U.S.C.        § 2253(c)(1)(A)              (2006).          A        certificate        of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                     28 U.S.C. § 2253(c)(2).

When the district court denies relief on the merits, a prisoner

satisfies this standard by demonstrating that reasonable jurists

would     find      that    the      district       court’s        assessment      of     the

constitutional claims is debatable or wrong.                        Slack v. McDaniel,

529 U.S. 473, 484 (2000); see Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003).              When the district court denies relief on

procedural grounds, the prisoner must demonstrate both that the

                                              3
dispositive     procedural    ruling       is   debatable,       and   that       the

petition   states      a   debatable       claim    of     the   denial      of     a

constitutional right.      Slack, 529 U.S. at 484-85.

           We have independently reviewed the record and conclude

that Mitchell has not made the requisite showing.                  Accordingly,

we deny a certificate of appealability and dismiss the appeal.

We   dispense   with   oral   argument      because      the   facts   and    legal

contentions     are   adequately   presented       in    the   materials     before

this court and argument would not aid the decisional process.



                                                                       DISMISSED




                                       4